Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION

This action is response to the application filed on May 04, 2020.

Claims 1-20 are pending.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because: The claimed invention is directed to non-statutory subject matter.  
“An idea standing alone such as an uninstantiated concept, plan or scheme, as well as a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper. Comparing information regarding a sample or test subject to a control or target data. Collecting and comparing known information. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2, 6-10 and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leser (U.S. Pub. No. 2005/0028006).

With respect to claims 1, 9 and 17, Leser teaches 
determining objects selected by a user in a set of objects (fig. 6, [0104] user 20 uses a rights-management-aware application 21 to operate on a protected data object 

generating one or more filtering conditions according to the objects selected by the user ([0135] filtering applications can use to identify the data object 32 as one encrypted and protected under the current invention); and 
setting a predetermined protection policy for objects meeting the one or more filtering conditions in the set of objects ([0032] policy whose identification is attached to a data object as the control policy protecting that data object.  refer to such a data object as a protected data object).

 With respect to claims 2, 10 and 18, Leser teaches obtaining a new object found; determining whether the new object meets the one or more filtering conditions; and setting the predetermined protection policy for the new object if it is determined that the new object meets the one or more filtering conditions ([0011] that is often referred to as a secure).

With respect to claims 6 and 14, Leser teaches determining the objects meeting the one or more filtering conditions in the set of objects; and reminding the user, based on a comparison between the objects meeting the one or more filtering conditions and the objects selected by the user, whether one or more objects are missed in the selection ([0135]  version field 51 may begin with a "magic number" that content filtering applications can use to identify the data object 32).

With respect to claims 7 and 15, Leser teaches presenting the generated one or more filtering conditions to the user; and receiving adjustment of the one or more filtering conditions by the user ([0013] usage rights protecting data objects may change).

With respect to claims 8 and 16, Leser teaches object attribute, a logical operator, and a comparison value, and a dynamic filter is formed for the one or more filtering conditions of the predetermined protection policy and the predetermined protection policy (([0013] usage rights protecting data objects may change).


Allowable Subject Matter

Claims 3-5, 11-13 and 19-20   are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assist from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISAAC M WOO/Primary Examiner, Art Unit 2163